Citation Nr: 0027162	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  93-20 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  The veteran's dissatisfaction with the initial 30 percent 
disability evaluation assigned following a grant of service 
connection for post-traumatic stress disorder.  

2.  Whether the veteran may be considered competent for 
Department of Veterans Affairs benefit purposes.  


WITNESSES AT HEARINGS ON APPEAL

Veteran and parents


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from February 1974 to 
January 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which implemented the Board's May 1992 
decision granting service connection for post-traumatic 
stress disorder (PTSD).  In that decision, the RO assigned 
the disability a 30 percent evaluation, effective from July 
1990, the date of receipt of the veteran's claim.  The 
veteran appealed the 30 percent disability evaluation.  He 
also appealed a September 1996 rating decision by the RO, 
which determined that he was not competent for VA purposes to 
handle disbursement of funds.  

The veteran and his parents testified at a personal hearing 
before a hearing officer, which was held in June 1993, and 
before the undersigned Veterans Law Judge in August 1993, 
which also was held at the RO.  During the latter hearing, 
the veteran indicated his desire to revoke all powers of 
attorney and he submitted additional evidence, along with a 
signed waiver of RO jurisdiction of that evidence.  See 
38 C.F.R. § 20.1304 (1999).  

The Board remanded the case in January 1996 for further 
development and for clarification of the status of any 
representation of the veteran.  In March 1996, the veteran 
submitted a written statement in which he stated that he 
revoked his power of attorney with his representative.  See 
38 C.F.R. § 20.607 (1999).  Since the record does not contain 
any subsequent submission by the veteran delegating another 
representative, he remains unrepresented in this case.  

During the appeal process, the case again was remanded in 
November 1997 and September 1999 for further development.  
Following completion of the latest remand directives, the 
case has been returned to the Board for appellate review.  
The issues currently before the Board are the veteran's 
dissatisfaction with the initial rating assigned at the time 
of the grant of PTSD, which the Board has recharacterized as 
involving the propriety of the assignment of the initial 
rating, see Fenderson v. West, 12 Vet. App. 119 (1999), and 
whether the veteran may be considered competent for VA 
benefit purposes.  

The Board notes that in August 1999 the veteran requested to 
reopen his claim for an effective date earlier than July 1990 
for the grant of service connection for PTSD and for 
entitlement to a total disability rating based on individual 
unemployability.  As those issues have not been adjudicated 
by the RO, they are not before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the veteran's appeal has been obtained by 
the RO.  

2.  The veteran has symptoms of avoidance, depressed mood, 
anxiety, suspiciousness, irritability and chronic sleep 
impairment associated with his service-connected psychiatric 
disability.  

3.  Neither the former criteria for evaluating psychiatric 
disabilities, in effect when the veteran filed his claim 
expressing his dissatisfaction with the initial disability 
evaluation assigned his PTSD, nor the revised criteria, which 
became effective November 7, 1996, are clearly more favorable 
to his claim.  

4. The veteran's PTSD has been shown to result in no more 
than definite occupational and social impairment; or (since 
November 7, 1996) occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, and mild memory 
loss.  

5.  Medical opinion from examining psychiatrists is that the 
veteran lacks the capacity to manage his own affairs, 
including disbursement of funds without limitation.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 
4.130, 4.132 Diagnostic Code 9411 (1996 & 1999).  

2.  The veteran is not competent for VA purposes to manage 
his own affairs, including the disbursement of funds without 
limitation.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.353 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the time of examination conducted in December 1973, 
shortly before he entered service, the veteran, over his 
signature, denied having any psychiatric complaints, denied 
having made a suicide attempt and denied having had any 
treatment for a mental condition.  Service medical records 
show that he was AWOL for a time in 1975 allegedly because he 
felt that he was being harassed by his NCOIC and CO.  He was 
taken to the Correctional Custody Facility where he 
reportedly was harassed and beaten up.  He escaped from that 
facility, got in touch with his parents, and was taken to the 
emergency room at Madigan Army Medical Center.  On physical 
examination, bruises were noted.  He stated that he would be 
harassed and injured again if he were returned to the 
Correctional Custody Facility.  His behavior on the ward was 
appropriate and without evidence of major psychiatric 
disabilities.  Psychiatric evaluation during this period, in 
September 1975, was conducted, at the conclusion of which it 
was concluded that, while there was no evidence of mental 
disease or defect, it was not believed that the veteran's 
condition was amenable to any form of punishment, retraining 
or other rehabilitation within the military setting.  The 
veteran was felt to represent more of a liability than asset 
to the military.  

The veteran's unit commander stated in December 1975 that 
during his service in the unit, the veteran's behavior had 
been characterized by a "total unwillingness to perform in 
an acceptable manner," by refusing to adhere to military 
standards of dress, courtesy, and discipline.  Despite 
repeated attempts to counsel him, the veteran had steadfastly 
refused to conform, maintaining an attitude of belligerence.  
He was subsequently discharged from military service in lieu 
of court-martial.  His certificate of discharge was upgraded 
to Under Honorable Conditions in 1977.  

The veteran underwent a Vet Center intake medical evaluation 
in July 1990 and was reported as presenting a bizarre, 
incredibly involved story about suffering from extreme 
mistreatment at the hands of the military.  He was also the 
subject of a VA social and industrial history for PTSD in 
August 1990.  The diagnostic impressions were to rule out 
PTSD, chronic alcohol abuse, and to rule out other 
psychiatric disorders, including personality disorder.  
Essentially, the veteran reported having been jailed in 
service where he was severely beaten and tortured, and of 
being stripped, whipped, and bashed with a toilet bowl brush 
until his pores bled.  He further claimed that he had held 
forty to forty-five different jobs subsequent to his military 
separation.  

On VA psychiatric examination in August 1990, the examiner 
reported that it was difficult to decide whether the veteran 
suffered from PTSD; however, given the veteran's reported 
experiences in service, a review of the record and 
examination of the veteran, the examiner's impression was 
that the veteran suffered from PTSD, but that his 
overwhelming problem was his personality disorder which pre-
existed his military service, but was aggravated by the 
episode at the Correctional Custody Facility.  It was noted 
by the examiner that the veteran did not function very well 
in high school, that he had had difficulty with social 
relationships, and that he had performed poorly in school due 
to a learning disability.  The examiner further noted that 
the veteran's alcohol abuse seemed primarily related to his 
personality disorder, which also was aggravated by the events 
at the Correctional Custody Facility.  

Inasmuch as there was a question as to whether the veteran 
suffered from PTSD as a result of the reported traumatic 
event in service, a medical expert opinion was requested by 
the Board.  In February 1992, the Director of the Mental 
Health and Behavioral Sciences Service of a VA Medical Center 
reported, after reviewing the entire evidence of record, that 
the record supported the diagnosis of PTSD.  In May 1992, the 
Board granted service connection for PTSD.  

The veteran underwent VA social and industrial survey for 
PTSD, as well as VA psychiatric examination, in June 1992 
during which it was reported that he was adopted by his 
parents when he was an infant; he had a learning disorder 
while in school; he abused alcohol considerably from 1975 to 
1978, and he was still drinking because it calms him; and he 
lived alone in his own home, which was gifted to him by his 
parents.  The veteran was accompanied to the examination by 
his parents, who insisted on remaining throughout the 
interview.  The veteran reported experiencing flashbacks, 
nightmares, hypervigilance, problems with memory and 
concentration, and that he does not engage in significant 
social relationships because he does not feel fit.  On mental 
status examination, his affect was excellent and showed no 
signs of a schizoid type.  The veteran denied using 
psychiatric medication and did report treatment at Seattle 
Mental Health Institute.  The diagnoses were PTSD, somewhat 
atypical in nature; mixed personality disorder, covering the 
possibilities from compulsive to paranoid to aggressive; and 
a learning disability, type uncertain.  

By rating decision of October 1992, the RO implemented the 
Board's May 1992 decision granting the veteran entitlement to 
service connection for PTSD, and the RO made the award 
effective from July 1990, the date of receipt of the 
veteran's claim.  The disability was assigned a 30 percent 
evaluation, which also was made effective from July 1990, the 
date of the reopened claim.  

In June 1993 the veteran along with his parents appeared at a 
hearing before the RO, at which time he asserted that he was 
seeking a permanent 100 percent rating.  He testified that he 
was in receipt of Social Security disability benefits, that 
his illness was longstanding, and that he had been told by a 
private medical care provider that he was totally disabled.   
He reported that he had terminated his PTSD treatment because 
such aggravated his stress.  

In August 1993 the veteran along with his parents appeared at 
Board hearing before the undersigned.  The veteran compared 
his situation that of other veterans who he stated were 
evaluated as 100 percent disabled.  He pointed out that he 
hadn't worked since 1987 when he was a basic laborer.  He 
noted that he had not completed high school because of a 
learning disorder.  He was receiving no medication, nor was 
he involved in counseling.  He claimed that he spent his days 
working on his claim for compensation.  He was able to do his 
own shopping and drive, but relied on his parents for help 
with paying the bills.  He complained of nightmares, 
flashbacks, depression and anxiety.  The veteran's mother 
indicated that the veteran had no social life, was totally 
absorbed by his claim, and found his only "release" to be 
alcohol.  

Along with a February 1994 letter listing many of the 
veteran's complaints against the government, including his 
claims for tort relief and for violations of his 
constitutional rights, were excerpts from publications from 
various government and military offices, and the American 
Civil Liberties Union.  None of the published material 
pertain specifically to the veteran or his claim.  

Received in connection with the Board's remand of this case, 
in order to develop the record, were reports from The 
Children's Orthopedic Hospital, covering the period of the 
veteran's ages of nine to seventeen, reflect treatment for 
passive-aggressive personality disorder.  In these records 
the veteran was described as showing an emotional reaction to 
his mother's over-preoccupation with him, with numerous 
obsessive thoughts of anger and hurting.  He was assessed as 
having a significant and "very serious" personality 
disturbance.  

The reports from University Hospital from September 1970 to 
April 1971 reflect the veteran's participation in sessions 
for an adjustment reaction of adolescence with a strong 
situational component and learning problem with some 
psychological component of etiological significance.  The 
February 1987 medical report from Good Samaritan 
Neuropsychological Services shows that the veteran underwent 
evaluation testing for a learning disability.  The test 
results indicated that the veteran was severely handicapped 
by his developmental deficits and qualified him for 
consideration as a learning disabled person.  The Department 
of Social and Health Services reports for March 1987 to 
January 1988 show that the veteran had a history of learning 
disabilities and personality disorder.  

Also received were documents showing that in 1988, the 
veteran was awarded Social Security Administration benefits, 
which were continued in 1991.  The basis for the award, and 
continuation thereof, was a continuing disability due to a 
learning disability, personality disorder, PTSD and alcohol 
abuse.  

Statements from a private counselor, S. Watt, M.S.W., dated 
in July 1990 and November 1991, show that, based on the 
veteran's own presentation and materials he presented, the 
veteran meets the criteria for a diagnosis of PTSD.  The 
trauma in question was his incarceration and associated 
treatment, or handling, in a Correctional Custody Facility 
while he was on active duty.  In the November 1991 statement, 
the counselor noted that he had examined the veteran and 
found him oriented, calm and cooperative.  He had found no 
evidence of hallucinations and, although some paranoid 
ideation was seen, it was not of a psychotic or delusional 
nature.  The veteran exhibited a distrust of large 
institutions.  The counselor noted that the veteran's daily 
activities, social functioning and living situation were all 
strongly negatively impacted by his illness.  The counselor 
found that the veteran exhibited intense need for control, a 
fearfulness in regard to new or unexpected situations, and an 
inability to make meaningful contact with appropriate peers.  
Further, the examiner found that the veteran's ability to 
concentrate and carry through on routine tasks was severely 
compromised as a result of his obsessive/compulsive features 
and his need for a perfect product.  He also experienced 
almost overwhelming stress and anxiety when faced with 
ordinary situations that to which most people give little or 
no thought.  

Records from Seattle Mental Health Institute in the early 
1990s show a history of alcohol use dating back to age 13 and 
extensive physical abuse "as he grew up."  The treating 
physician noted that review of the extensive clinical record 
developed when the veteran was age 9 through 16 showed brain 
damage, a learning disability, adjustment disorder of 
adolescence, and passive-aggressive personality disorder.  
The veteran's parents were described as being very rigid.  It 
was concluded by the examiner that the veteran could not 
work, and that he was totally disabled.  

The veteran was afforded VA social and industrial survey, 
conducted by a social worker, in March 1996.  An extensive 
report was prepared.  It was noted that the veteran had 
discontinued any contacts with VA facilities, stating that 
treatment was not effective and that he didn't expect to get 
any better.  It was noted in the record, and the veteran 
confirmed, that he had made 2 suicide attempts, one before 
service in 1973 and the other in 1976.  The pre-service 
attempt resulted from his feelings of depression and poor 
school performance, while the latter attempt was in response 
to the distressing experiences the veteran had in service.  
His pre-service psychological problems and abuse of alcohol 
were noted.  On examination, the veteran was described as 
calm and rationale in manner.  He had not worked since 1987, 
spending his time working on a lawsuit against VA and 
pursuing his claim.  Otherwise he spent his time visiting his 
parents, caring for his pets, or visiting a nearby park.  The 
social worker noted that it was questionable whether the 
veteran could work, in view of his obsessive focus on his 
legal suit, although he was described as appearing well 
organized and of more than adequate intelligence.  However 
the veteran was felt to be able to perform at most types of 
employment if he was emotionally and psychologically able to 
do so.  He was reported to be taking no medication, under no 
current mental health care, and having no plans to do seek 
such care.  

In March 1996, the veteran underwent VA medical examination 
by a board of two VA psychiatrists, A. W., M.D., and P. P., 
M.D., both of whom also reviewed the veteran's records.  At 
the veteran's and parents' insistence, the veteran was 
evaluated in the presence of his parents.  His history was 
presented in an extremely rambling and circumstantial manner, 
making the interview difficult.  By history, the examination 
report notes that the veteran was living alone in a home 
furnished him by his parents and that he was receiving some 
financial support from them, in addition to his VA and Social 
Security benefits.  He reported that he had run up credit 
card debts of approximately $50,000.  He led an isolated 
life.  He related that he gets "totally blitzed" up to 
eight times a month on alcohol and, at other times, he 
maintains periods of sobriety, primarily so that he can have 
a clear head to work on the intricacies of his case, 
sometimes for twenty-four hours straight.  He maintained that 
he had never been on medication for a psychological problem 
nor had he ever been a psychiatric inpatient, except for a 
brief period at Madigan Hospital while on active duty.  The 
veteran denied any meaningful or long-term relationships and 
he had never married.  He related that he experiences 
intrusive thoughts and, at times, dreams about his reported 
trauma in the service.  During his many jobs as a security 
guard, he stated that he sometimes had "flashed back" to 
the time he had been beaten by military policemen.  

The VA psychiatrists noted that the veteran's range of affect 
seemed to be restricted to anger, irritability and self-
confessed "paranoid feelings" about others.  The effect of 
his symptoms and characteristics on employment seemed to have 
been significant, although the veteran attributed most of his 
employment difficulties to the nature of his discharge rather 
than to irritability or other interpersonal problems.  On 
mental status evaluation, he was cooperative and his memory 
was acute with no evidence of amnesia or other memory 
difficulty.  He was well oriented.  His fixation on his self-
reported abuse in the military approached the paranoid in 
degree.  There was no loosening of associations or 
inappropriate affect, hallucinations, or other stigmata of a 
primary thought disorder.  He was almost totally insightless 
and had no plan or perceived need for mental health 
treatment.  The examiners noted that the veteran's financial 
management skills, corroborated by his own testimony and by 
his parents, were extremely poor.  The psychiatrists offered 
that the veteran's behavior pattern represented a mixture of 
symptoms of PTSD and personality disorder with multiple 
components, including a paranoid one.  The examiners found 
that an exact apportionment between the PTSD and personality 
factors of the veteran's impairment was difficult, but it 
appeared to them that these categories have approximately 
equal weight in this case.  The examiners further stated 
that, in the veteran's continuing frame of mind and with his 
obsessive fixation on his case, it did not appear likely that 
he could adjust at all to the demands of the workplace.  The 
diagnoses were PTSD, chronic, moderate in degree; alcohol 
abuse, continuous; and personality disorder NOS (not 
otherwise specified) with paranoid features.  The examiners 
assigned a GAF (Global Assessment of Functioning) score of 40 
to his overall disability noting that the score reflected a 
major impairment in work, family relations, thinking, and 
judgment.  Further, the examiners recommended that the 
veteran be rated incompetent for VA purposes in view of his 
manifest mismanagement of his financial affairs.  

The veteran underwent VA psychological testing by D. T., 
Ph.D., in April 1996.  His report notes that the results of 
the evaluation suggested a complicated diagnostic picture 
compounded by clinical levels of depression and anxiety, 
idiosyncratic and unusual thinking, avoidance behavior, 
alcohol abuse, and predominant paranoid disposition.  The 
PTSD evaluation results indicated that the veteran had been 
negatively affected and distressed by his military 
experiences.  His identified cognitive deficits appeared to 
have further complicated and characterized his social 
adjustment problems throughout his life, lending themselves 
to an ingrained pattern of alienation and perceived 
persecution.  The report further notes that the veteran's 
general and delayed memory, particularly as it pertained to 
verbal material, as well as his attention/concentration 
abilities, were found to be below what was expected, given 
the veteran's age and educational background, yet may reflect 
a static level of functioning, given his account of his early 
life history.  The report further notes that the veteran's 
memory and concentration problems may be further compromised 
by the significant levels of depression reported, as well as 
by a substantial history of alcohol abuse, beginning at age 
14.  During the evaluation, the veteran declined referral 
assistance stating that it would distract from his current 
need to devote all his time and energy focusing on the 
preparation of his case.  

In June 1996 it was proposed to declare the veteran 
incompetent to handle VA funds because of PTSD, alcohol abuse 
and personality disorder.  A finding of incompetency was made 
in September 1996 and the veteran was advised.

A VA outpatient treatment report of June 1997 notes the 
veteran was complaining of flashbacks, both auditory and 
visual, and that he was disturbed by his own actions, which 
he was reluctant to discuss.  On medical consultation, he 
refused laboratory work-up and stated he was having second 
thoughts about seeing a psychiatrist.  If he was unwilling to 
receive care at the clinic, he was advised to seek PTSD and 
substance abuse support groups.  

A. W., M.D., who was one of the two VA physicians who had 
examined the veteran in March 1996, again examined him in 
January 1998.  Since the veteran had been examined by this 
physician previously, the veteran was offered an opportunity 
to be examined by a different examiner, but he indicated he 
wished to "get it all over with" today and not have to 
return for further appointments.  The examination report 
notes that, although the Social Security Administration 
decision granting the veteran benefits was available for 
review by the examiner, the medical examination reports 
supporting the decision were not available.  The examiner 
noted that the veteran's psychiatric history was almost word 
for word that reported by the previous examination in 1996.  
Since that time, the veteran had had only one brief occasion 
seeking VA medical treatment and denied seeking care anywhere 
else.  He was taking no psychotropic medication and was 
receiving no counseling.  He indicated he was still using 
alcohol in a binge pattern on weekends.  The veteran related 
symptoms of PTSD, such as sleep disturbance, maintaining a 
considerable degree of estrangement from others and social 
isolation, although he emerged from this at least weekly to 
drink with others in a public setting.  The report notes that 
the veteran evidenced a high degree of distrust of others; 
that he had problems with anger; that he had had no 
significant male-female relationships for years; and had an 
uneasy dependency relationship with his parents.  He had no 
difficulty in concentrating.  He reported some degree of 
hypervigilance, but he did not mention exaggerated startle 
responses.  It was stated that the veteran had "maxed out" 
approximately 13 credit cards and had no idea how much money 
he owed.  In addition, he owed his parents $48,000.  He 
explained that he was reluctant to file for bankruptcy 
because he felt that to do so would jeopardize his credit 
rating; he did agree with the examiner that his financial 
situation was poor.  

The VA examiner noted that the veteran continued to manifest 
many symptoms of personality disorder, including poor 
interpersonal functioning, a pervasive distrust and 
suspiciousness of others, and preoccupation with doubts about 
the trustworthiness of others.  The examiner further 
indicated that the veteran evidenced several psychiatric 
disorders, including just enough criteria in the required 
categories to make a diagnosis of PTSD possible, although in 
the veteran's overall presentation, the physician found 
issues that were much more predominant, and those appeared to 
be in the realm of his personality disorder.  Further, the 
physician noted that the veteran appeared to have given up 
any effort to obtain gainful employment and, since he had not 
attempted such for may years, the examiner noted that it was 
difficult to assess how the veteran might do in establishing 
or maintaining effective work or social relationships but, 
from his overall lifestyle, it seemed more likely than not 
that the veteran would have significant difficulty in view of 
his intense focus inward upon himself, his sense of 
entitlement, and his suspiciousness.  

The psychiatrist opined, based on review of the record and 
examination of the veteran, that the veteran's overall 
impairment, giving him the benefit of every doubt, is no more 
than half caused by PTSD and that the remainder of his 
difficulties must be attributed to his personality disorder.  
The diagnoses were PTSD, chronic, currently moderate; alcohol 
abuse, continuous; personality disorder NOS, with particular 
paranoid features; and a learning disorder, mild.  The 
examiner assigned a GAF score of 40, based on the combination 
of PTSD and personality disorder.  The physician noted that 
the veteran has a major impairment in family relations, work, 
judgment, and thinking.  The physician further noted that if 
the veteran had no PTSD, his GAF score would still be in the 
serious level, with a projected score of 50 due to 
personality disorder; had he no personality disorder, the 
PTSD symptomatology shown might result in a GAF score of 
around 60.  With respect to the competency determination, it 
was opined that the veteran's demonstrated incapacity [to 
handle his finances] was remarkable and constituted a burden 
to his parents and the business community.  The veteran had 
little insight and no improvement in judgment.  The 
psychiatrist recommended that the veteran be rated as 
incompetent for VA purposes, in the absence of evidence 
showing he had gained the mental capacity to contract or 
manage his own affairs, including disbursement of funds 
without limitation.  

The report of the veteran's August 1998 VA field examination 
and addendum report of October 1998 reflect that the field 
examiner had not previously met the veteran and that he had 
visited the veteran at his home unannounced.  The reports 
note that the veteran presented well and his home was clean 
and orderly.  To the examiner, the veteran seemed to be doing 
well; he was able to provide for his living needs; and he 
functioned independently in the community, with some help 
from his parents as a support system.  In the opinion of the 
field examiner, the veteran was competent for VA purposes.  

In November 1998, the veteran again was examined by VA, P. 
P., M.D., one of the two psychiatrists who had examined the 
veteran in March 1996.  The psychiatrist reviewed the 
records, including the above-mentioned field examiner's 
report and addendum, and noted that it appeared the field 
examiner did not have the benefit of having the recent 
psychiatric examination reports to review.  The physician, 
based on review of the records and psychiatric evaluation, 
offered that it would be in the veteran's best interest for 
him to be declared incompetent for VA purposes, as evidenced 
by the veteran's gross difficulties managing financially and 
massive debt that he had accumulated.  On that occasion, the 
veteran was described as being fully oriented, very 
emotionally detached, simplistic in his general attitude, and 
having poor eye contact.  

A. W., M.D., re-examined the veteran in June 2000, and 
reviewed the veteran's records, including his Social Security 
Administration records which were unavailable at the time of 
his last examination of the veteran.  This VA physician noted 
that the current examination was remarkably similar to the 
veteran's previous examinations, with his overall lifestyle 
remaining much the same.  The examiner also noted that the 
veteran was currently in a VA substance abuse program, which 
the veteran indicated was court-ordered as a result of a DWI 
arrest; that he remained in an uneasy dependent relationship 
with his parents; that he lived in a home they purchased for 
him; and that he now depended on them for transportation to 
his various appointments since he was not driving.  Since the 
last examination, he had filed for bankruptcy protection from 
his many creditors.  He was unable to estimate how much money 
he owed.  During the examination, the veteran did not present 
noteworthy emphasis on symptoms of PTSD, although he did 
mention some in passing.  He alluded to intrusive thoughts 
about his reported physical abuse while incarcerated during 
his military service and to some degree of sleep disturbance.  
He did not, however, avoid reminders of military service and, 
in fact, presented a remarkable physical appearance wearing 
some articles of military clothing with many military 
insignia on them, both on an inner shirt and on an outer 
jacket.  He indicated a lack of an affectionate relationship 
with women and only an uneasy dependence on with his parents.  
His social life was quite restricted and he seemed to make or 
establish beneficial relationships only with great 
difficulty.  He did not present himself as being an angry 
person, although he did indicate some irritability in certain 
directions.  He remained distrustful, vigilant and had a high 
level of suspiciousness of others.  The examiner noted that 
the veteran continued to show a remarkably immature approach 
to the management of everyday life and to his financial 
situation.  The physician reported that the veteran was 
currently in bankruptcy proceedings, which seemed to be 
bringing some order out of what had been years of chaos.  His 
judgment was remarkably impaired and focused only on claims 
activities.  He showed a distinct lack of motivation to 
participate in broader activities of life or work and did not 
form effective work or social relationships.  His 
suspiciousness was considered noteworthy, which the examiner 
noted could be related both to a personality difficulty and 
to PTSD.  

The physician reported that the veteran was on time for the 
examination; that he made good eye contact; and that he was 
generally affable.  He appeared euthymic and very verbal.  
There was a highly histrionic and narcissistic quality to his 
presentation.  His general attitude of irresponsibility and 
immaturity was striking.  His speech tended to be very 
circumstantial, although he could be redirected.  He was 
oriented to time, place, person, and purpose of the 
examination.  He did not show gross memory defects.  He 
showed no signs of psychotic process, such as hallucinations, 
delusions, or loosened associations, although his affect 
seemed quite sprightly and lively compared to his claimed 
grievances.  His level of psychological insight was 
remarkably low, although he professed to be enjoying group 
therapy and he had even joined Alcoholics Anonymous on a 
voluntary basis.  

As for the veteran's money management situation, the 
psychiatrist noted that it did not appear to have varied much 
from previous descriptions, except that he was now undergoing 
bankruptcy proceedings.  In the examiner's opinion, the 
veteran's presentation and lifestyle seemed little changed 
from when he had last examined the veteran in January 1998; 
it was also congruent with the earlier findings of a board of 
two psychiatrists and with a psychiatric examination report 
dated in November 1998.  The examining psychiatrist added 
that a review of the Social Security Administration documents 
did not reveal information which would substantially require 
alteration of previous VA diagnoses; personality disorder 
played a prominent role and was indeed the basis of his 
original award, although PTSD was later noted on a review 
and, at times, substance abuse also was a factor.  The 
examiner offered that the veteran's symptom picture has 
markedly impaired his reliability and flexibility so that a 
very considerable amount of industrial impairment was 
present.  The examiner noted that there was some over-lap in 
symptomatology, but the veteran's impaired interpersonal 
relationships were noteworthy and typical of PTSD.  His 
circumstantial speech was more a personality disorder 
symptom.  Suspiciousness was a very typical variant of the 
irritability and distrust found in PTSD, as was chronic sleep 
impairment.  His difficulties with judgment were a matter of 
personality difficulty and were not typical of PTSD.  

The examiner opined that, with the complexity and over-
lapping of symptomatology, a 50-50 distribution of causation 
as between PTSD and personality disorder was justified.  The 
examiner commented that several psychiatric examiners in the 
past had recommended that the veteran be rated as 
incompetent, although those opinions were based on the 
veteran's impaired judgment and financial management arising 
out of his personality disorder rather than from PTSD.  
Further, the examiner found the veteran was continuing in his 
lifestyle, but was now in bankruptcy proceedings, thereby 
punctuating the earlier observations by those examining 
psychiatrists concerning the veteran's financial 
capabilities.  It still appeared to the psychiatrist that, 
because of the veteran's severe personality disorder, he 
lacked the capacity to manage his own affairs, including the 
disbursement of funds without limitation.  

The diagnoses were PTSD, chronic, moderate; alcohol abuse, in 
reported sustained remission in a treatment program; remote 
history of learning disability; and personality disorder, not 
otherwise specified, with components of histrionic, 
narcissistic, dependent, and borderline aspects.  He assigned 
the veteran a GAF score of 40, reflecting his major 
impairment in family relations, work, judgment, and thinking.  

II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claims for higher evaluations for PTSD and whether he may be 
considered competent for VA purposes are well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  See Caffrey v. Brown, 
6 Vet. App. 337, 391 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Furthermore, the Board is satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist on this issue.  Id.  

A.  Higher Evaluations for PTSD

Essentially, the veteran is asserting that his PTSD is more 
severely disabling that reflected in the 30 percent 
evaluation as assigned.  He maintains that his disability is 
and has been such that a 100 percent evaluation is warranted.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in VA's Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as 
in the case at hand, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.  In this 
case, the RO has issued numerous rating decisions and 
supplemental statements of the case, each of which reflects 
consideration of additional evidence under the applicable 
rating criteria.  Thus the RO effectively considered the 
appropriateness of its initial evaluation under the 
applicable rating criteria in conjunction with the submission 
of additional evidence at various times during the pendency 
of the appeal.  The Board considers this to be tantamount to 
a determination of whether "staged rating" was appropriate 
and in compliance with the holding in Fenderson.  

In the veteran's case, his service-connected PTSD is 
evaluated under schedular criteria for evaluating psychiatric 
disabilities.  By regulatory amendment effective November 7, 
1996, substantive changes were made to that criteria, as set 
forth at 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-
52702 (1996).  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
In this regard, the General Counsel of VA has recently held 
that where a law or regulation changes during the pendency of 
a claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-2000 (2000). 

Here, neither the former nor the revised applicable schedular 
criteria are clearly more favorable to the veteran's claim.  
Inasmuch as the RO has appropriately considered the veteran's 
claim under the former and revised criteria, there is no 
prejudice to him in the Board doing likewise and applying the 
more favorable result, if any.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  

Prior to November 7, 1996, PTSD was evaluated using criteria 
from the general rating formula for psychoneurotic disorders.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Under 
this formula, the current 30 percent evaluation was assigned 
for PTSD upon a showing of a definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people; the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
social impairment.  See 38 C.F.R. § 4.132.  The term 
"definite" was defined as "distinct, unambiguous, and 
moderately large in degree" and as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  See O.G.C. Prec. 9-93, 
59 Fed. Reg. 4752 (1994).  See also Hood v. Brown, 4 Vet. 
App. 301 (1993).  

A 50 percent evaluation was assigned where an ability to 
establish or maintain effective or favorable relationships 
with people was shown to be considerably impaired, or by 
reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels so reduced as to result in 
considerable industrial impairment.  See 38 C.F.R. § 4.132.  

A 70 percent evaluation was warranted where the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was shown to be severely impaired, 
or by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in severe industrial impairment.  Id. 

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  These criteria represent 3 independent 
bases for granting a 100 percent evaluation.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996). 

Under the revised criteria, now set forth at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999), a 30 percent evaluation 
is warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
See 38 C.F.R. § 4.130.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

Additionally, a 70 percent evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id. 

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

Applying the relevant law and regulations to the facts in 
this case and following a careful review of the evidence, the 
Board finds that the record presents no basis for assigning a 
higher evaluation for PTSD under either the former or the 
revised applicable schedular criteria.  During the course of 
this appeal, the veteran was afforded numerous pertinent VA 
examinations.  The record also contains several VA outpatient 
treatment reports; private medical reports from various 
medical facilities; a copy of a decision awarding disability 
benefits from the Social Security Administration, including 
the records upon which that determination was based; written 
statements and personal testimony from the veteran and his 
parents; and VA field examination report.  

Essentially, the medical evidence presents a veteran who has, 
by competent medical opinion, both PTSD and personality 
disorder.  He is service connected for PTSD; however, 
personality disorder is not a disease within the meaning of 
the applicable legislation.  See 38 C.F.R. § 3.303.  This 
case was remanded previously in order to ascertain if the 
examiners could distinguish between the symptoms attributable 
to the service-connected PTSD and those due to the 
personality disorder.  They have done so, as is reflected 
below.  In so doing, the examiners have conducted a careful 
study of the entire record, which reflects a long history of 
psychiatric impairment, which existed since the veteran's 
childhood and for which he and his parents underwent 
extensive pre-service evaluation.  The extensive pre-service 
records clearly contradict the veteran's denial of pre-
service psychiatric history, which was noted at the time of 
the entry examination.  Some of the veteran's current 
symptoms, including social isolation, depression and 
withdrawal, were, in fact, noted prior to service and are 
indicative of the significant personality disorder he had at 
that time and which, according to the record, continues to 
persist.  The record clearly reflects that while some of the 
psychiatric symptoms are part of PTSD, much of the veteran's 
maladjustment is life-long and has been attributed to various 
factors, such as a learning disability, brain damage, and 
parental influence.  

Over the years, the examining physicians, psychologists, and 
counselors have reported the veteran's manifestations of his 
disability as flashbacks, nightmares, hypervigilance, and an 
inability to develop and sustain relationships, which have 
been associated with his PTSD.  A number of physicians have 
further noted that, although the veteran suffers from PTSD, 
his overwhelming problem is his personality disorder 
manifested, according to those examiners, by feelings of 
fearfulness, poor interpersonal functions, impaired judgment, 
and circulatory speech.  It is apparent that, although the 
veteran exhibits many overlapping symptomatology, the 
professional medical examiners are able to differentiate, 
through personal examination of the veteran and review of his 
medical records, between his service-connected PTSD and his 
nonservice-connected personality disorder.  The medical 
opinions expressed consistently attribute the veteran's 
overall disability as a mixture of symptoms of PTSD and 
personality disorder with multiple components.  Further, the 
medical opinions have consistently attributed no more than 50 
percent of the veteran's overall disability to PTSD, with the 
remainder of his difficulties attributed to his personality 
disorder.  

A board of two VA psychiatrists in March 1996, following 
examination of the veteran and his records, assigned a GAF 
score of 40, based on the combination of PTSD and personality 
disorder.  The Board notes that, pursuant to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), scores 
between 31 and 40 denote that there is some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or there is major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is falling at school).  In support of the assigned score, the 
physician noted that the veteran has a major impairment in 
family relations, work, judgment, and thinking.  

On the other hand, the above-mentioned examiner noted that if 
the veteran had no personality disorder, the PTSD 
symptomatology might result in a GAF score of around 60.  The 
Board notes that scores between 51 and 60 denote moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Subsequent psychiatric 
examination reports note that the findings were remarkably 
similar to those of earlier examinations.  He was still 
living a similar lifestyle and he still had not received any 
hospital treatment or been prescribed any medication for his 
psychiatric disability, however diagnosed.  On most recent VA 
examination, conducted in June 2000, he did not present 
noteworthy emphasis on symptoms of PTSD, although he did 
mention some in passing.  The examining physician, after 
examination of the veteran and review of the records, noted 
that even the veteran's Social Security Administration 
records did not alter the consistently given diagnoses in the 
veteran's case.  The physician reiterated that personality 
disorder plays a prominent role and was indeed the basis of 
his original award of Social Security, although PTSD was 
later noted on review, as well as substance abuse (alcohol).  
Again, a 50/50 split was noted between PTSD and personality 
disorder to account for the veteran's overall disability.  He 
assigned a GAF score of 40, reflecting the veteran's major 
impairment in the overall condition, which he offered as 
chronic, moderate PTSD; alcohol abuse, in remission; a remote 
history of learning disability; and personality disorder.  

The Board notes that under normal circumstances a GAF score 
of 40 would connote serious symptomatology indicative of an 
inability to obtain and maintain gainful employment.  
However, in the veteran's case, the overall score includes 
both his service-connected PTSD and a nonservice connected 
personality disorder.  The medical experts have been able to 
differentiate between the two and have consistently opined 
that the veteran's primary problem is his personality 
disorder, although there is some overlapping symptomatology.  
In review of the numerous medical evaluations, the veteran's 
PTSD has consistently been described as moderate, with no 
medical opinion offered that his symptomatology attributable 
to his PTSD has increased in severity.  

The evidence does indicate that the veteran has impaired 
interpersonal relationships, as noted during his most recent 
examination, yet other symptomatology medically associated 
with PTSD have not been clinically shown to have manifested 
to such severity as meeting the criteria for a 50 percent 
evaluation under either the former or current criteria.  In 
the absence of clinical evidence of considerable impairment 
attributable to the veteran's PTSD in his ability to 
establish or maintain effective and wholesome relationships 
with people and by reason of psychoneurotic symptoms his 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment (under the 
former criteria), or a reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and 
long term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships (under the revised criteria) due to PTSD, and 
only his service-connected PTSD, the criteria for the next 
higher, 50 percent evaluation, under either criteria, simply 
are not met.  It follows that the criteria for any higher 
evaluation (70 or 100 percent) likewise are not met.  

The above determinations are based on applicable provisions 
of the VA's rating schedule.  Additionally, however, the 
Board finds that the veteran's PTSD is not shown to be so 
exceptional or unusual as to warrant an evaluation in excess 
of 30 percent on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  In the instant case, there has been no 
assertion or showing that the service-connected PTSD, and 
only the service-connected PTSD, has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), has necessitated frequent 
periods of hospitalization, or otherwise has rendered 
impracticable the application of the regular schedular 
standards.  Indeed, the veteran does not take nor has he ever 
taken medication for his psychiatric disorder, nor has he 
ever been hospitalized for treatment of a psychiatric 
disorder.  Rather, as noted above, the examining 
psychiatrists have consistently found moderate social or 
occupational impairment due to his PTSD.  In the absence of 
evidence of the above-mentioned factors, the Board need not 
remand the matter for compliance with the procedures set 
forth in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

For all the foregoing reasons, the claim for an evaluation in 
excess of 30 percent for PTSD must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).



B.  Competency

The issue of whether or not a veteran is competent to receive 
direct payment of VA benefits is governed by 38 C.F.R. § 
3.353(a), which provides that a mentally incompetent person 
is one who, because of injury or disease, lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation.

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment, or hospitalization and the 
holding of incompetency.  See 38 C.F.R. § 3.353(c).

The Board notes that there is a presumption in favor of 
competency.  Where reasonable doubt arises regarding a 
beneficiary's mental capacity to contract or to manage his or 
her own affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  See 38 C.F.R. § 3.353(d).

The VA board of two psychiatrists, following examination of 
the veteran and his records in March 1996, noted that he was 
almost totally insightless and had no plan or perceived need 
for mental health treatment.  His financial management 
skills, by his own testimony and corroborated by his parents, 
were found to be extremely poor.  At the time, he was turning 
all of his income over to his parents for handling, which was 
to be applied to his credit card debt, and they, in turn, 
would supply him with their own money for his living 
expenses.  He did not have a formal financial fiduciary 
appointed.  It was the examiners' recommendation that, in 
view of the veteran's manifest mismanagement of his financial 
affairs, he be rated as incompetent for VA purposes and that 
a fiduciary agent be appointed for him.  Based on the 
recommendations of the two examining physicians, the RO, in a 
June 1996 rating action, proposed to rate the veteran 
incompetent for VA purposes under the provisions of 38 C.F.R. 
§ 3.353.  After following appropriate due process procedures, 
the RO implemented the proposal to rate the veteran 
incompetent for VA purposes in a September 1996 rating 
decision.  

Following VA examination in January 1998 by one of the two 
physicians who had examined the veteran in March 1996, the 
physician noted that the issue of competency in this case was 
an unusual one in that in his forty years of practice, he 
found it to be very unusual for a finding of incompetency to 
be made for other than an organic brain syndrome or a 
psychosis, neither of which had been diagnosed in the 
veteran's case.  On the other hand, the psychiatrist noted 
that the veteran's insight and judgment had not improved 
since the time of his last examination and it would be in the 
veteran's own best interest to have a fiduciary appointed.  
The psychiatrist further noted that this opinion was not 
because of the veteran's PTSD or his alcohol abuse, but 
rather because of his personality disorder and its associated 
operating style.  

The veteran received an unannounced visit in August 1998 by a 
VA field examiner who had not previously met the veteran.  To 
the examiner, the veteran seemed to be doing well.  It 
appeared that the veteran was able to provide for his living 
needs and was functioning independently in the community, 
with some help from his parents as a support system.  Based 
on the one visit and personal observation, it was the field 
examiner's opinion that the veteran was competent for VA 
purposes.  In an October 1998 addendum to his report, the 
field examiner noted that the VA had left the veteran on 
supervised direct pay for the coming year to allow him more 
time to demonstrate his ability to handle his affairs.  
Following the above-mentioned unannounced visit to the 
veteran, the field examiner related that, in comparison to 
many other VA beneficiaries, who are clearly incompetent, the 
veteran seemed to be doing well.  As previously noted, the 
veteran was providing for his living needs and appeared to be 
functioning independently in the community, with some help 
from his parents.  When pressed for a clear statement of 
whether the veteran was competent versus incompetent, the 
examiner, without additional psychiatric evaluation, would 
have to state competent for VA purposes.  

In November 1998, the other VA physician who had examined the 
veteran in March 1996 re-examined the veteran.  Again, the 
physician reviewed the records in conjunction with the 
examination and noted that it appeared to him that the above-
mentioned field examiner did not have the benefit of having 
the veteran's medical records and previous evaluations when 
the opinion was offered concerning the veteran's competency.  
It was the physician's opinion that it would appear to be in 
the veteran's best interest for him to be declared 
incompetent for VA purposes, given his gross difficulties 
with managing financially and the massive debt that he had 
accumulated.  Further, the psychiatrist offered that it would 
be difficult to ascertain that the veteran's financial 
affairs were managed satisfactorily even when he had 
assistance as he was not the sort of individual who could be 
given a lump sum and be counted on to not misuse the money.  
Thus, it would appear that if money were to be distributed to 
him, it should be done in relatively small increments, 
perhaps covering several days to no more than a week at a 
time.  

Following VA psychiatric examination in June 2000, the 
physician noted that the veteran's approach to his money 
management matters had not varied much from previous 
descriptions, except that he now was in bankruptcy 
proceedings.  The examiner further noted that the veteran had 
continued in the same lifestyle previous indicated and that, 
because of his severe personality disorder, he lacked the 
capacity to manage his own affairs, including the 
disbursement of funds without limitations.  

In the veteran's case, there is one field examiner who weighs 
in favor of the veteran's competency and two VA examining 
psychiatrists who are against such a finding.  The field 
examiner based his opinion on personal observation during an 
unannounced visit to the veteran's home.  The VA 
psychiatrists' opinions are based on multiple examinations of 
the veteran, both before and after the field examiner's visit 
to the veteran, and reviews of the veteran's records.  
Further, the field examiner's opinion was made contingent, in 
that he notes "Without additional evaluation from VAMC 
(psychiatric), and pressed for a clear statement of competent 
or incompetent, this examiner would have to state competent 
for VA purposes."  The veteran was subsequently examined and 
the VA psychiatrist who conducted the examination, and 
reviewed the record, offered the medical opinion that the 
veteran was not competent for VA purposes to handle his own 
funds.  

In light of the definitive opinions of the medical 
authorities, based on personal examination of the veteran and 
of the record, the Board concludes by a preponderance of the 
evidence that the veteran is not competent for VA purposes to 
manage his own affairs, including the disbursement of funds 
without limitation.  


ORDER

A disability evaluation in excess of 30 percent for post-
traumatic stress disorder is denied.  

The veteran is not competent for VA purposes to manage his 
own affairs, including the disbursement of funds without 
limitation.  



		
	N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

